Title: To George Washington from Edward Hand, 26 March 1781
From: Hand, Edward
To: Washington, George


                  
                     Sir
                     Head Quarters N. Windsor 26 March 1781.
                  
                  It appears that when an Invalid Corps was formed it was intended to answer a Twofold purpose—vizt.
                  To Afford a comfortable Maintenance to men who by Wounds received or Disorders contracted in the Service were rendered for ever incapable of serving in the Field or gaining a Livelyhood if discharged the Service entirely; and as a Nursery for the Reception and Instruction of Recruits destined for the Army.
                  Though the Mode pointed out and Directions given for Transferring men from other Regiments to the Corps of Invalids are in my opinion sufficiently plain yet I have Reason to think that from the difficulty, indeed the impossibility in some instances, of distinguishing between Men whose Cases were Irremediable and those whose Inability for Field Duty would continue for a certain time only—or from a supposition that all those who were at the Time unfit for Field duty, were proper Subjects, many have been Transferred who have since recovered and are now fit for Service in the Field.
                  Would therefore Advise, if your Excellency approves, that an immediate and accurate Inspection of the Invalid Corps by a skilfull Surgeon and a Military Officer of distinguished Rank should take place, and that every Man found capable of Field duty should be sent to the Regiment or State Line to which he originally belonged and if any Recruits have been inlisted by the Officers of the Invalid Corps, that they be forwarded to the Line of the State they belong to, if fit for service if not that they be discharged—and that a like Inspection be made at the Commencement of every Campaign—and that in future no man be transferred to the Invalid Corps untill it is ascertained as far as may be that he is for ever unfit for Field Duty, and that his Inability was Contracted in the Service of the United States.  I have the Honor to be with much Respect Your Excellency’s Most Obedient Humble Servant
                  
                     Edwd Hand
                     Adjt & A. Inspector Genl
                  
               